On petition for writ of certiorari to the Court of Criminal Appeals of Texas;
On petition for writ of certiorari to the Supreme Court of Kansas; and
On petition for writ of certiorari to the Supreme Court of Kansas.
The motions for leave to proceed further in *609forma pauperis are denied for the reason that the Court, upon examination of the papers herein submitted, finds that the applications for writs of certiorari were not filed within the time provided by law. § 8 (a), Act of February 13, 1925 (43 Stat. 936, 940). The petitions for writs of certiorari are therefore also denied.
Mr. A. S. Baskett for petitioner in No. 284. William Hugh Engels and Harry Pyle, pro se.
Reported below: No. 284, 147 S. W. 2d 493; No. 507,153 Kan. 568, 112 P. 2d 354.